EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Damian M. Aquino (Reg. No. 54,964) on 5 November 2021.

The application has been amended as follows: 
IN THE CLAIMS
	In Claim 1, last line, the period has been replaced by - - , and
wherein the VTM is configured to be raised and lowered in a vertical direction relative to the plurality of processing modules. - -

Claim 10 has been cancelled.

In Claim 11, line 1, “claim 10” has been replaced by - - claim 1 - -.

Response to Arguments
Applicant’s arguments, see pp. 6-10, filed 20 October 2021, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of the previous Office action have been withdrawn. 

Reasons for Allowance
Claims 1, 3-9, and 11-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the VTM is configured to be raised and lowered in a vertical direction relative to the plurality of processing modules in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 7,874,781 to Nozawa et al. discloses VTM 24 and plurality of processing modules 20, however, Nozawa does not disclose that VTM 24 is configured to be raised and lowered in a vertical direction relative to plurality of processing modules 20 in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Further, there is no rationale to combine JP 10-144765 A (to Tanaka) with Nozawa since there are no VTM’s, or vacuum disclosed to be in modules 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.